Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments dated 4/16/2021 in response to the office action (11/16/2020). Applicants’ have amended claims 1, 7, 8. Claims 2- 6, 9-11, 13-26, 30, 31, 35, 40-52, 56, 57, 59-60, 62-86 have been cancelled. Claims 1, 7, 8, 12, 27-29, 32-34, 36-39, 53-55, 58, 61, 87-88 are pending. For the sake of compact prosecution the examiner discussed allowable subject matter with Attorney of record, Bonnie Kramer Carney on 4/21 and 4/23/2021. In light of the claim amendments dated 4/16/2021 and the following examiner’s amendment the rejections of record are withdrawn. The withdrawn claims 27 and 38 are rejoined and allowed. Claims 1, 12, 27 and 38 are allowed. 
	The method claims 27 and 28 previously withdrawn from consideration as a result of a restriction requirement, 7/28/2020 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 7/28/2020 is hereby withdrawn. Groups III-IV have not been rejoined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bonnie Kramer Carney on 4/23/2021.
The application has been amended as follows: 
1. In claim 1, line 3, after ‘TOR complex 2’, INSERT, “, wherein the small molecule is chosen from the group consisting of Torin 1, Torin 2, torkinib (PP242), PP30, Ku-0063794, WAY-600, WYE-687, WYE-354, AZD8055, INK128, OS1027, AZD2014, omipalisib, wortmannin, LY294002, PI-103, BGT226, XL765, and NVP-BEZ235”.
2. REWRITE claim 27, 
A method of increasing survival and immunity to Burkholderia cepacia, comprising administering to a subject in need thereof, a therapeutically effective amount of an agent that inhibits TOR complex 2, wherein the agent is chosen from the group consisting of Torin 1, Torin 2, torkinib (PP242), PP30, Ku-0063794, WAY-600, WYE-687, WYE-354, AZD8055, INK128, OS1027, AZD2014, omipalisib, wortmannin, LY294002, PI-103, BGT226, XL765, and NVP-BEZ235.
DELETE claims 7, 8, 28-29, 32-34, 36-37, 39, 53-55, 58, 61, 87-88.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims 1 and 27 are to a method of increasing survival and immunity to Burkholderia cepacia with specific TOR complex 2 inhibitors. 
The closest prior art Alonso disclose mTOR inhibitors (e.g. rapamycin, Torin-1) in treating bacterial infections and provides effects of rapamycin in Klebsiella pneumoniae. However as argued by the Applicants’ rapamycin is correlated with decreased survival/increased infections and works by increasing autophagy and TOR complex 2 inhibitors have the opposite effect and decrease host cell autophagy. Thus, one cannot predict that all mTOR inhibitors will exhibit the same properties or function. Alonso is also not specific in teaching the TOR complex 2 inhibition or inhibitors in B. cepacia infections. Torin-1 is taught in the prior art for its effects in the viral infections. B. cepacia is associated in lung infections in cystic fibrosis patients. Applicants in the specification have demonstrated in the experimental examples the use of Torin-1, a TOR complex 2 inhibitor to increase survival and resistance. See Examples 6 and 7. The prior art do not suggest or teach the use of the TOR2 complex inhibitors in the increase in survival or immunity to Burkholderia cepacia infections. The prior art do not anticipate or make obvious the claimed methods. Thus claims 1, 12, 27 and 38 are allowed. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627